
	
		I
		111th CONGRESS
		1st Session
		H. R. 2075
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 13, United States Code, to require that,
		  for purposes of any decennial census, any individual who is incarcerated as of
		  the date on which such census is taken shall be attributed to the place that
		  was such individual’s last usual place of residence before such individual’s
		  incarceration began.
	
	
		1.Requirement
			(a)In
			 generalSection 141 of title
			 13, United States Code, is amended—
				(1)by redesignating
			 subsection (g) as subsection (h); and
				(2)by inserting after
			 subsection (f) the following:
					
						(g)(1)In conducting any
				decennial census under subsection (a), the Secretary shall, to the extent the
				Secretary considers it to be feasible and appropriate, attribute any individual
				who is incarcerated, as of the date on which such census is taken, to the place
				that was such individual’s last usual place of residence before such
				individual’s incarceration began.
							(2)For purposes of this subsection, the
				term usual place of residence has such meaning as the Secretary
				shall by regulation prescribe.
							.
				(b)Effective
			 dateThe amendments made by this Act shall apply with respect to
			 any decennial census taken after the end of the 1-year period beginning on the
			 date of the enactment of this Act.
			
